FLETCHER, Chief Judge
(concurring):
I concur with the law as set forth by my Brother Perry. I also conclude that the testimony of Captain Karlson violated the guidance of the American Bar Association Code of Professional Responsibility and Code of Judicial Conduct, and that the facts of this case require reversal. The attempt by the Court of Military Review to quantify the amount of prejudice flowing from this *75error constitutes an exercise in guesswork which I find unsuitable as a means of resolving the issue. The trial judge in this case should have sua sponte raised this matter when Captain Karlson was first called to testify, for this question went to the fundamental fairness of the hearing. His failure to do so compels the result we reach, for the record is absolutely devoid of any proper foundation or basis for the admission of this testimony.1
I further share much of the condemnation both as to the lack of probativeness, and the shallowness of Captain Karlson’s knowledge of the appellant. As the military judge specifically limited all inquiries to the matter of the appellant’s reputation for truth and veracity, as opposed to the witness’ opinion as to the appellant’s credibility,2 I join in Judge Perry’s conclusion that “no part of Karlson’s testimony regarding the appellant reflected a bad reputation for truth and veracity.” As such, the trial judge should have stricken all the testimony offered by this witness.

. I recognize that under the above-mentioned tenets the prosecution conceivably could have laid the proper foundation; however, nothing in this record even hints at its existence. Further, it should be obvious that only in the rarest of instances, even assuming a proper foundation, should a judge be permitted to testify as was done in the instant case.


. The military judge set the exact perimeters for the testimony to be given by Captain Karl-son following a defense motion in the following manner:
MJ: Let me ask a question of the witness. Are you aware of the reputation of the accused in his military community—not your own personal opinion—but his reputation in his military community for truth and veracity?
He repeatedly cautioned the witness that he was “not talking about personal opinion,” but was instead confining all inquiries to “his [the accused’s] reputation for truth and veracity.”
Under this imposed limitation, I conclude that no admissible testimony was given by Captain Karlson, for the record reveals that he only offered either his own personal opinion or offered reputation testimony as to the appellant’s bad character, neither of which fall within the category of the appellant’s reputation for truth and veracity.
I do believe that both paragraph 138/, Manual for Courts-Martial, United States, 1969 (Revised edition), and Rule 608(a) of the Federal Rules of Evidence permit the use of opinion testimony on questions of an accused’s credibility (or any other character trait properly placed in evidence) within the sound discretion of the trial judge. The cited Manual provision unfortunately fails to clearly delineate between “reputation” testimony and “opinion” testimony; as a result, the two often merge in the minds of many military practitioners.